7 F.3d 219
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Plaintiff, Appellee,v.Daniel Joseph MARAVILLA and Rafael Jesus Dominguez,Defendants, Appellants.
No. 93-1315.
United States Court of Appeals,First Circuit.
September 28, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO
Daniel Joseph Maravilla, and Rafael Jesus Dominguez on brief pro se.
James P. Turner, Acting Assistant Attorney General, Jessica Dunsay Silver and Lisa J. Stark, Attorneys, Department of Justice on brief for appellee.
D.Puerto Rico
AFFIRMED.
Before Breyer, Chief Judge, Selya and Boudin, Circuit Judges.
Per Curiam.


1
After reviewing the briefs of the parties and the record in this case, we affirm the district court's decision essentially for the reasons stated in the court's order of July 10, 1992, denying appellants' motion for recusal, and the court's opinion and order of March 5, 1993, denying appellants' motion for a new trial.  We note only that the district court did not abuse its discretion in not discussing in its decision the affidavit by Anibal Lugo Irizarry.  Being inadmissible, the allegedly newly discovered evidence in that affidavit would never have reached the jury and so could not have had any effect on the outcome of any retrial of appellants.   See United States v. Ranney, 719 F.2d 1183, 1190 (1st Cir. 1983).  For that reason, the representations in the affidavit do not constitute grounds for a new trial.   See United States v. Wright, 625 F.2d 1017, 1019 (1st Cir. 1980) (the trial court may deny a motion for a new trial if it finds that any one of the requirements for a new trial is lacking; one requirement is that the newly discovered evidence would probably effect an acquittal upon retrial of the defendant).


2
Affirmed.